DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US Patent Application Publication No. 2017/0139385).
Regarding claims 1 and 16, Young discloses a computing device comprising a processor [see figure 1; client computer device 102, 110], a memory and a display, the computing device being configured to dynamically display a specific [see paras 0005, 0006, 0065; an indication of an execution of a plurality of cooking programs by a plurality of cooking appliances; receiving, by the at least one processor, at least one cooking parameter for each of the plurality of cooking programs; machine executable instructions providing applications or "apps" executable by the processor 282 may be stored in whole or in part in at least a portion of the memory]; structured 
the specific structured interactive graphical user interface configured to receive input information including an entry of a desired type of food to be prepared, and a desired characteristic of the food [see paras 0019, 0031, figure 0073; allow the user to easily select a desired ending preference for a cooked food product, and to receive precise cooking instructions for cooking the food product to achieve the selected desired ending preferences or characteristics may relate to texture, consistency, doneness, crispness];
 the computing device processor automatically generating a food preparation parameter based on the received input information [see paras 0089; food preparation parameters, prompts, recommendations) for an individual user, group, friends of one or more individual users, geographic locale, or all users. the FPG system may gather information manually or automatically from users or from third party entities (e.g., social networks, retail web sites, etc.) that may be used to adjust one or more parameters, recommendations];
 and the computing device processor automatically generating a custom recipe for preparation of the food based on the received input information [see paras 0005, 0051;  recipes may generally include various information about a food product such as the required ingredients to prepare the food product along with the quantities and proportions of each of the ingredients, the necessary equipment preferences for food products (e.g., images or videos depicting texture and/or consistency of an egg yolk, textures and/or consistency of an egg white, images depicting 
Regarding claim 2, Young discloses where the specific structured interactive graphical user interface is configured to receive an entry to modify the food preparation parameter or the custom recipe [see paras 0005, 0011; Receiving a request for preparation guidance for a food product may include receiving a request for preparation guidance for an egg, the egg having a white portion and a yolk portion, and wherein causing at least one of a first set of at least two graphical prompts to be displayed by the communications device may include causing at least one of a first set of images or videos to be displayed by the communications device, each of the images or videos in the first set of images or videos depicting a respective different texture, consistency, or doneness of one of the white portion and the yolk portion, and wherein receiving a selection of one of the gradations of the at least one first characteristic of the food product].
Regarding claim 3, Young discloses where the desired characteristic includes appearance, flavor, texture, nutrition or aroma [see para 0014, 0031 and figure 1; The media depictions allow the user to simply select a preferred gradation for one or more characteristics of a cooked food product, such as the texture or consistency of an egg yolk, the texture or consistency of an egg white, or the texture or consistency of a steak based on visual image or pictorial representations of the food product at a variety of different gradations].

Regarding claims 5 and 17, Young discloses further comprising the computing device transmitting the custom recipe to a food preparation machine [see paras 0045; where the user or customer selects one or more starting conditions and/or ending preferences, the FPG system 108 
Regarding claim 6, Young discloses further comprising the computing device transmitting the custom recipe to a server system [see paras 0005, 0051 and figure 1; Cooking  recipes  are a set of instructions that describes how to prepare or make a food product; and the data store 108B may include a repository for storing information regarding cooking simulation parameters, cooking simulation models, media files depicting ending gradations or preferences for food products].
Regarding claim 7, Young discloses further comprising saving, storing, and synchronizing the custom recipe on the computing device, a server system and a food preparation machine [see figure 1; The user may utilize the client computing device 102 to send one or more input parameters 106 such as ending preferences or starting conditions to a food preparation guidance (FPG) system].
Regarding claim 18, Young discloses the food preparation machine having an optional display being configured to dynamically display a specific, structured interactive graphical user interface paired with a prescribed functionality directly related to the interactive graphical user interface’s structure [see paras 0080, 0081 and figure 4E-4G; prompt screens for starting conditions for cooking an egg using the sous vide cooking process. Specifically, FIG. 4E illustrates an egg size prompt screen 424 that includes selection icons 426 that allow the user to select whether the egg to be cooked is small, medium, or large sized].
Regarding claim 19, Young discloses further comprising a food preparation machine executing the custom recipe [see paras 0031, figure 1;  a networked environment 100 for use in providing customized food preparation instruction or guidance to users]

Regarding claim 21, Young discloses  the predetermined standard comprising a speed, a temperature, an ingredient, an ingredient ratio, or a processing time [see figure 1; the FPG system 108 sends output food preparation parameters or output cooking parameters 112 (e.g., time, temperature, pressure, speed, etc.) to the client computing device 102 over communications networks].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Patent Application Publication No. 2017/0139385) in view of WOLFE et al. (US 2013/0222406).
Young fails to explicitly teach wherein the food is chocolate.
WOLFE discloses wherein the food is chocolate [see para 0227; Coffee/Chocolatey Think less milk chocolate candy and darker, slightly bitter, roasted coffee or cocoa beans]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Young and WOLFE  before the affective filing date of the claimed invention to modify, system providing customized cooking instruction of Young to include a visual representation of a flavor or textual profile. One would have been motivated to make such a combination in order to providing food element recommendation based on flavor or texture.
Regarding claim 8, Young discloses wherein the custom recipe includes an ingredient, an amount of the ingredient, a user instruction or the food preparation parameter to prepare the food 
Regarding claim 9, WOLFE discloses wherein the food preparation parameter includes an instruction for grinding, refining, conching, tempering, or molding [see para 0336; Texture represents the food element's physical interaction with the user when consumed by the user. The user is able to perceive a number of different qualities or properties of the food element which can be described as the food’s texture. For example, a user may have differing levels of preference for texture such as a high preference for crunchy foods and a low preference for chewy foods].
Regarding claim 10, WOLFE discloses further comprising the computing device configured to receive ingredient information from a scan of a package for an ingredient or from purchase of an ingredient from an e-commerce source and to automatically generate a recipe or select an existing recipe [see paras [0236], 0329; ingredient information of the food element in question is obtained. The ingredient information describes the particular ingredients that are included in the recipe or product. For example, the recipe shown in FIG. 4 "chicken salad with creamy pepper parmesan dressing" will include a number of different ingredients such as chicken, parmesan, pepper, etc. The ingredient information for this recipe may be obtained from a database containing the recipe, a database linked to the recipe or may be obtained through manual input by a user. The flavor platform may have access to ingredient lists for products and recipes through a third party service or through a local database included in the flavor platform] 

Regarding claim 12, WOLFE discloses further comprising the specific structured interactive graphical user interface configured for an order of addition of ingredients to be modified [see paras 0162; each graphical spoke of the food element flavor mark represents the food element's perceived value for the respective category. The flavor mark display determining unit converts the characteristic data found in the food element flavor mark input data 15 into visual representation data which is used by the display unit 12 to display a food element flavor mark].
Regarding claim 13, WOLFE discloses further comprising a food preparation machine executing the custom recipe [see figure 12].
Regarding claim 14, WOLFE discloses further comprising the food preparation machine automatically transmitting to the computing device’s specific structured interactive graphical user interface a status of processing the food or transmitting an instruction for the executing of the custom recipe [see para 0173, figure 6; the user flavor mark 40 may include categories which are subdivided into groups and displayed on this basis. For instance, the categories may be divided into ingredients (nouns) 41, food experiences (adjectives) 44, cooking methods (verbs) 
Regarding claim 15, WOLFE discloses further comprising the input information including a desired type of ingredient to be added to or removed from the custom recipe [see paras 0329; a shopping list feature of the website. The shopping list can provide the user with the ability to add products, ingredients or food elements to a list for later purchase or access. For instance, when a recipe is selected from a recommendation 950, the user can group the ingredients of the recipe and select these elements to be added to a list].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Kuempel et al. (US 2014/0314921) discloses to brewing tea or to brewing any other hot to cold beverage, thus user can create, modify or set a recipe for brewing coffee bean
	Oleynik et al. (US Patent Application Publication 2015/0290795) discloses capable of quality-checking a food dish during the cooking process, for such characteristics as taste, smell, and appearance, allowing for any cooking adjustments to the preparation steps of the food dish.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171